



COURT OF APPEAL FOR ONTARIO

CITATION: Bobel v. Humecka, 2021 ONCA 757

DATE: 20211026

DOCKET: M52506

Strathy C.J.O., Zarnett J.A. and Wilton-Siegel J.
    (
ad hoc
)

BETWEEN

Przemyslaw Bobel

Plaintiff (Moving Party)

and

Edyta Maria Humecka and Raymond
    Alexander Patten

Defendants (Responding Parties)

Przemyslaw Bobel, acting in person

Alexander Boissonneau-Lehner, for the responding parties

Heard: in writing

REASONS FOR DECISION

[1]

By judgment released February 2, 2021, the moving partys claim against
    the responding parties (his former romantic partner and her current partner)
    for malicious prosecution, nervous shock, false imprisonment, negligence and
    other collateral claims was dismissed (the Judgment). The trial judge
    subsequently ordered that the moving party pay the responding parties costs,
    fixed at $75,000, inclusive of HST and disbursements (the Costs Order).

[2]

The moving party now brings a motion in writing for:

(a)

leave
    to appeal the so-called Ancillary Claim portion of the Judgment;

(b)

an
    extension of time to appeal the Judgment;

(c)

leave
    to appeal the Costs Order;

(d)

leave
    to file fresh evidence on appeal;

(e)

if
    leave to file fresh evidence is granted, leave to file uncommissioned affidavit
    evidence.

[3]

The moving party does not require leave to appeal the Judgment, but he
    does require an extension of time to appeal, since he is out of time.

[4]

The factors to be considered in granting an extension of time to appeal
    are set out in
Enbridge Gas Distribution Inc. v. Froese
, 2013 ONCA
    131, 114 O.R. (3d) 636, at para. 15. The court must consider:

(a)

whether
    the moving party formed a
bona fide
intention to appeal within the
    relevant time period;

(b)

the
    length of, and explanation for, the delay;

(c)

any
    prejudice to the responding parties caused, perpetuated, or exacerbated by the
    delay; and

(d)

the
    merits of the proposed appeal.

[5]

Accepting the moving partys unsworn affidavit in support of the
    motion at face value, there is no evidence that the moving party formed a
bona
    fide
intention to appeal before he filed his motion on May 26, 2021. While
    the delay is not particularly lengthy (just under three months), the moving
    party has provided no explanation for it.

[6]

Considering the last two factors together, we find the appeal has no
    merit and it would be prejudicial to the responding parties to continue the
    stay of the Costs Order and to subject them to further costs in resisting an
    unmeritorious appeal. The trial judge gave thorough and careful reasons,
    grounded in large measure in his rejection of the moving partys evidence as
    not credible or reliable and his acceptance of the responding parties evidence.
    Excusing the delay and permitting the moving party to pursue an unmeritorious
    appeal would cause further prejudice to the responding parties. We dismiss the
    motion for an extension of time to appeal.

[7]

We also dismiss the motion for leave to appeal the Costs Order. Again,
    the trial judge considered the applicable principles pertaining to costs. The
    award was reasonable having regard to the length of the trial (8 days), the
    conduct of the moving party that needlessly extended the action, thereby
    increasing the costs, the unfounded allegations against the responding parties
    counsel, and the responding parties offer to settle. The moving party has
    identified no error in principle in the award of costs. The award itself is
    entitled to deference and is reasonable.

[8]

The motion is dismissed, with costs to the responding parties fixed at
    $2,500, inclusive of disbursements and all applicable taxes.

G.R. Strathy C.J.O.

B. Zarnett J.A.

Wilton-Siegel J.


